     Case 3:19-cv-02091-RDM-SES Document 31 Filed 06/09/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD MILES,

                    Plaintiff,
    V.                                      3:19-CV-2091
                                            (JUDGE MARIANI)
KROWIAK, et al.,

                    Defendants.

                                 ~      ORDER
         AND NOW, THIS    {/j        DAY OF JUNE 2021, upon de novo review of

Magistrate Judge Susan Schwab's Report and Recommendation (''R&R") (Doc. 27), IT IS

HEREBY ORDERED THAT:

  1. For the reasons set forth in this Court's accompanying Memorandum Opinion, the

     R&R (Doc. 27) is ADOPTED AS MODIFIED.

  2. Defendant's Objections (Doc. 28) are OVERRULED.

  3. The Motion to Dismiss filed by Defendants Barrasse and Corbett (Doc. 9) is

     GRANTED and Plaintiffs claims against Defendants Barrasse and Corbett are

     DISMISSED WITH PREJUDICE.

  4. The Motion to Dismiss filed by Defendant Toczydlowski (Doc. 22) is GRANTED and

     Plaintiffs claims against Defendant Toczydlowski are DISMISSED WITH

     PREJUDICE.
  Case 3:19-cv-02091-RDM-SES Document 31 Filed 06/09/21 Page 2 of 2




5. The Motion to Dismiss filed by Defendants Krowiak, Powell, Gallagher, Zech and

   Munley (Doc. 7) is GRANTED as to Defendants Krowiak, Powell and Gallagher, and

   Plaintiffs claims against such defendants are DISMISSED WITH PREJUDICE. The

   Motion is REMANDED to Magistrate Judge Schwab for further consideration as to

   Defendants Zech and Munley.

6. The Motion to Dismiss filed by Defendant Lackawanna County (Doc. 15) is

   REMANDED to Magistrate Judge Schwab for further consideration .




                                        2
